Title: John W. Campbell to Thomas Jefferson, 20 December 1811
From: Campbell, John W.
To: Jefferson, Thomas


          
                  Dear Sir! 
                   
                     Petersburg 
                     20th Dec: 1811
          After reviewing the papers contained in the volumes you were pleased to lend me, I have concluded to decline their publication, principally from the reasons suggested in your letter, that they would at this day, be not interesting to the mass of readers.
          I return the volumes, with my sincere thanks for the loan of them.
          I am
          Dear Sir With the highest respect & esteem yr. mo: obdt Sert
                  John W. Campbell
        